UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4405


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CYRUS DEMOND RUFFIN, a/k/a Cyrus Desmond Ruffin, a/k/a Cyrus
Damond Ruffin,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00398-WO-1)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Kyle David Pousson, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cyrus       Demond       Ruffin         appeals     his    conviction        and

sentence for possession of firearms by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).                             Ruffin

pled   guilty     pursuant         to     a    written      plea    agreement    and     was

sentenced    to    ninety-two           months      of    imprisonment,      followed    by

three years of supervised release.                       On appeal, counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal but

questioning whether Ruffin’s sentence was reasonable.                            Although

advised of his right to do so, Ruffin has not filed a pro se

supplemental brief.          Finding no error, we affirm.

            We review a sentence for procedural and substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                              We must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2012) factors, or failing to adequately explain the

sentence.         Id.        The        district     court     is     not    required     to

“robotically tick through § 3553(a)’s every subsection,” United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), but “must

place on the record an individualized assessment based on the

particular    facts     of    the       case    before      it.”      United    States    v.

                                                2
Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks    omitted).    Only   if     we    find   the   sentence   procedurally

reasonable can we consider its substantive reasonableness.                   Id.

at 328.

            In assessing substantive reasonableness, we must “take

into account the totality of the circumstances.”              Gall, 552 U.S.

at 51.    We presume on appeal that a sentence within the properly

calculated Guidelines range is substantively reasonable.                United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).                  Such a

presumption is rebutted only when the defendant shows “that the

sentence is unreasonable when measured against the § 3553(a)

factors.”     United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006).

            Upon review, we discern no procedural or substantive

sentencing error by the district court.                 We conclude that the

district court correctly calculated Ruffin’s advisory Guidelines

range,    heard   argument   from    counsel,     and    provided   Ruffin   an

opportunity to allocute.      The court explained that a sentence at

the bottom of the Guidelines range was warranted in light of the

nature and circumstances of the offense and Ruffin’s substantial

and serious criminal history.            Ruffin fails to offer any grounds

to rebut the presumption on appeal that the within-Guidelines

sentence is substantively reasonable.             Accordingly, we conclude



                                         3
that    the    district      court   did       not   abuse       its   discretion    in

sentencing Ruffin.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Ruffin’s conviction and sentence.                           We deny

counsel’s motion to withdraw.              This court requires that counsel

inform Ruffin, in writing, of the right to petition the Supreme

Court   of    the    United   States     for     further     review.       If    Ruffin

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may renew his

motion for leave to withdraw from representation.                           Counsel’s

motion must state that a copy thereof was served on Ruffin.                          We

dispense      with    oral    argument     because         the    facts   and     legal

contentions     are    adequately    expressed        in    the    materials     before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                           4